EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
FR 2 920 030 A3 (RENAULT SAS [FR]) 20 February 2009 is considered to be the prior art closest to the subject-matter of claim 1, and discloses:
A control device for an internal combustion engine [Fig. 1 ref.25], wherein the internal combustion engine is installed in a vehicle and includes an exhaust gas purifier [Fig. 1 ref. 7] that purifies exhaust gas discharged from a plurality of cylinders [Fig.1 ref. 21-24] and a plurality of fuel injection valves that are respectively provided for the cylinders [Page. 11 lines 13-17], the control device characterized by being configured to execute: a dither control process for operating the fuel injection valves to set at least one of the cylinders as a rich combustion cylinder [Page. 13 lines 15-20] and to set at least another one of the cylinders that differs from the at least one of the cylinders as a lean combustion cylinder [Page. 13 lines 20-25], wherein the rich combustion cylinder has an air-fuel ratio that is richer than a stoichiometric air-fuel ratio, the lean combustion cylinder has an air-fuel ratio that is leaner than the stoichiometric air-fuel ratio, [Page.13 lines 15-25] the dither control process is executed in a first mode when the vehicle is driven in a normal manner by a user, [Pag.12-15 Dither control is performed during particle filter regeneration, being the degree of richness and leanness controlled in closed loop (control amount of 02) in order to achieve a target temperature at the particle filter inlet (see pag.14 line 24 till page 16 line 7). 
However, FR 2 920 030 A3 does not show or suggest the dither control process is executed in a second mode on condition that a command signal for performing a temperature raising process on the exhaust gas purifier is input from a device outside the vehicle at a repair shop; and a process for setting an absolute value in the second mode to be greater than an absolute value set in the first mode, wherein the absolute value is an absolute value of a difference between the air-fuel ratio of the lean 
US 2015/292426 A1 is closest to suggesting this but is for a diesel engine unlike the gas engine in description US 2015/292426 A1 and fails to teach a process for setting an absolute value in the second mode to be greater than an absolute value set in the first mode, wherein the absolute value is an absolute value of a difference between the air-fuel ratio of the lean combustion cylinder and the air-fuel ratio of the rich combustion cylinder resulting from the dither control process.
Independent claims 6 and 7 follow same consideration as per claim 1, which are the method and the recording medium corresponding to the device of claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M_F afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747